TANNER, P. J.
This is a petition for habeas corpus by the father of an eleven year old female child. This child has lived with the defendants since the death of her mother, and is much attached to the defendants and does not desire to live with her father, who would have her taken care of by some relations, he himself being unmarried.
Upon a consideration of the evidence in the case and of the rule that the best interests of the child should govern, we feel that the child should remain where she is, at least for the present. We are not entirely satisfied of the character and conduct of the father. It appears from the testimony that he is addicted to gambling and staying out nights. We think also that he was extremely indiscreet in taking his daughter, as he did, to visit a house where there were three or four women and conducting himself as he did, according to the testimony, in the presence of his child
On the other hand, it must be a condition to her remaining with the defendants that they shall hereafter abstain from in any way attempting to prejudice the child against her father. He must be allowed to see her at all reasonable times and to take her ' out in a reasonable manner, provided he takes her to proper places and his conduct is proper while he "has her in charge.
The petition is therefore denied.